Citation Nr: 0619661	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  05-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the appellant filed a timely request for waiver of 
overpayment of benefits under the Dependents' Educational 
Assistance (DEA) program.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from January 1970 to June 
1996.  The appellant is the veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Committee on Waiver and Compromises at the above Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the waiver sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The appellant was granted entitlement to benefits under the 
Dependents' Educational Assistance program.  The letter 
advising the appellant of the grant of DEA benefits is 
undated, as shown in the evidentiary record.  After the 
appellant began receiving DEA benefits, the RO learned she 
had withdrawn from school in December 2003, and sent her a 
letter dated in January 2004 advising that, because her 
enrollment had changed, she had been paid more than she was 
due, her benefits were terminated, and she would receive 
another letter about the change in benefits.  The letter also 
stated that the appellant could reduce her debt by sending a 
statement explaining why her credit hours were reduced, and 
cautioned her that she had one year from the date of the 
letter to send the statement and any additional evidence.  




In January 2005, the appellant submitted a request for waiver 
of overpayment of DEA benefits, totaling $1901.53, stating 
that she had been unable to complete the semester due to 
illness.  The appellant also submitted written statements 
from her therapist and the Dean of Student and Clinical 
Affairs at her school, reflecting she was unable to complete 
the semester due to non-academic or medical reasons.  The RO 
sent the appellant a letter advising that her debt had been 
decreased based upon the information showing she withdrew 
from classes for reasons beyond her control.  The letter is 
also undated, as shown in the record.  Subsequently, the RO 
sent the appellant a letter acknowledging her request for 
waiver of indebtedness, and requested she complete a 
Financial Status Report.

In February 2005, the RO sent the appellant a letter advising 
that her request for waiver was being denied as untimely, 
because her request was not received within 180 days of 
notice of the debt.  The RO stated that the appellant had 
been notified of the debt on January 23, 2004, and that her 
request for waiver, along with her statement of mitigating 
circumstances, had been received on January 5, 2005.  

According to the governing statute and regulations, an 
applicant has 180 days from the date of notification of 
indebtedness in order to request relief from recovery of 
overpayment of VA benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(b), 3.1(q) (2005).  The 180-day 
period can be extended if the individual requesting a waiver 
demonstrates that there was a delay in the receipt of the 
notice as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control.  If the requester substantiates such a 
delay, the 180-day period shall be computed from the date of 
the requester's actual receipt of the notice of indebtedness.  
38 C.F.R. §§ 1.963(b), 3.1(q).

In this case, the appellant is not disputing the validity of 
the creation of the overpayment of DEA benefits; rather, she 
is appealing the issue of whether her request for a waiver 
was timely received.  


In any waiver decision where timeliness of the waiver request 
is at issue, the VA Debt Management Center (DMC) is to 
provide (1) verification in the form of a signed, written 
certification from DMC management identifying the date of 
dispatch of the initial notice of indebtedness and right to 
request waiver; (2) a printout of the screen from the 
Centralized Accounts Receivable Online System (CAROLS) that 
indicates the date of dispatch of the DMC's initial notice to 
the debtor with a statement that explains the details of the 
screen; (3) a copy of the type of form letter sent to the 
debtor; and (4) a copy of any correspondence received from 
the debtor in response to the initial notice of indebtedness 
and right to request waiver.  See OF BULLETIN 99-GC-1.04 (May 
14, 1999).

A review of the claims file reflects that the requirements of 
OF BULLETIN 99-GC-1.04 have not been fulfilled, as there is 
no verification of the date of dispatch of the initial notice 
of indebtedness.  Given that the letters sent to the 
appellant regarding the debt are undated, as shown in the 
record before the Board, and do not include notice of the 
180-day limit for filing the request for waiver, the Board 
finds that a remand is necessary for a verification of notice 
of indebtedness to be completed.  

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain verification from the DMC as to what 
date the appellant was notified of the debt and 
of her right to request waiver of the debt.  
Specifically, the RO should, to the extent 
possible, obtain from the DMC:

(1) verification in the form of a signed, 
written certification from the DMC 
identifying the date of dispatch of the 
initial notice of indebtedness and right to 
request waiver, and when and where it was 
sent and whether it was returned as 
undeliverable;

(2) a printout of the screen from the 
Centralized Accounts Receivable Online 
System (CAROLS) that reflects the date of 
dispatch of the DMC's initial notice to the 
appellant with a statement that explains 
the details of the screen and a copy of the 
type of form letter sent to the appellant; 
and

(3) a copy of any correspondence received 
from the appellant in response to the 
initial notice of indebtedness and right to 
request waiver.  The RO should document its 
efforts to obtain these records.

2.  After the actions requested above have been 
completed to the extent possible, as well as any 
other action deemed necessary, the Committee on 
Waivers and Compromise (COWC) should review the 
evidence and determine whether the appellant's 
waiver request was timely submitted.  A formal, 
written record of the COWC's decision should be 
prepared and placed in the claims file.

3.  If the waiver sought on appeal is not 
granted to the appellant's satisfaction, she 
should be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


